Citation Nr: 1420445	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  11-18 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back condition, to include as secondary to service-connected right knee disability.

2.  Entitlement to a rating in excess of 20 percent for degenerative arthritis medial compartment right knee status post meniscectomy prior to January 1, 2014, and a rating of 10 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney-at-Law



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1975 to March 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

An interim May 2011 rating decision awarded a temporary total (convalescence) rating for the right knee for the period from April 27, 2010 to June 30, 2010.  Hence, that period of time is not for consideration herein.  The Veteran has not expressed disagreement with the effective dates assigned for this award.

In an October 2013 rating decision, the Veteran's rating for the right knee was reduced to 10 percent, effective January 1, 2014.  The Veteran has not, as yet, disagreed with the reduction.  Accordingly, the issue has been recharacterized as shown on the first page of this decision.

In addition, the Board finds that the issue of entitlement to a TDIU rating has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  For purposes of clarity, this issue is listed on the first page of this decision.

In his June 2011 substantive appeal, the Veteran requested an opportunity to testify at a Board hearing.  However, he expressly withdrew this request in a signed statement received in August 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After reviewing the evidence of record, the Board finds that significant additional development is needed prior to deciding the Veteran's claims.  

The Veteran has contended on several occasions that he is totally disabled and receives Social Security Administration (SSA) disability benefits due to his right knee and back disabilities.  However, the claims file contains no copies of any such SSA records.  As the duty to assist extends to obtaining SSA disability records where they may be relevant to the issue under consideration, the RO should obtain the Veteran's SSA disability records upon remand.  See 38 C.F.R. § 3.159(c)(2).

In addition, the Veteran's VA treatment records indicate that he injured his back during martial arts training as a correctional officer and that he had back surgery in 2003.  There are no records in the file from either of these two events.   Also the record contains private and VA treatment records from March 2002 to December 2003, April 2006 to August 2009, April 2010, and May 2011.  Given the nature of the Veteran's reported symptoms, the Board is not convinced that all relevant VA and private treatment records have been obtained.  As they may be pertinent to the service connection claim on appeal, remand is necessary to acquire these records.

Furthermore, the Veteran was afforded a VA examination in October 2009.  While the Veteran has asserted two theories of service connection, that he injured his back in service or that it developed secondary to his service-connected knee disability, the VA examiner only opined as to the second theory.  The Veteran's service treatment records indicate in-service treatment for back pain in May 1977, January 1978, and February 1981, which is sufficient indication of possible nexus to require a medical opinion as to service connection based on in-service injury.  In addition, an April 3, 2006, VA treatment record includes his treating physician's note that "with progression of right knee pain and gait abnormality, it is as likely as not that his back pain has been significantly impacted by his knee injury."  Thus, the medical opinion should also address whether the Veteran's service-connected knee disability aggravated his back disability and, if so, to what extent.  

Finally, a TDIU rating, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In an August 2009 statement, the Veteran indicated that he was permanently disabled from work due to his knee and back pain.  Thus, the issue of TDIU has been raised and remand for additional development with respect to this issue is required.  Additionally, the claim for TDIU is inextricably intertwined with the pending service connection claim that is being remanded and adjudication of the TDIU must be deferred until the intertwined issues are decided.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a TDIU application form for his completion and provide him with appropriate notice under the VCAA specific to a TDIU claim.  The Veteran and his representative should have the opportunity to respond.

2.  Take appropriate action to request all decisions and records, including medical records, associated with any claim for SSA disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  Ask the Veteran to identify the providers of all treatment and/or evaluation, pertinent to the issues on appeal (records of which are not already associated with his claims file), and to provide any releases needed to secure records of any private evaluation and/or treatment.  He should specifically be asked to identify and provide releases for records related to his on-the-job back injury and back surgeries.  All relevant VA treatment records not already associated with the claims file must be obtained.  

4.  Schedule the Veteran for an appropriate examination to determine the etiology of any current back disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies, to include range of motion, should be conducted.  For each back disability diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50% or better probability) that such disability is:

(a) directly related to active service, including the in-service complaints of back pain;

(b) secondary to his service-connected right knee disability; or

(c) permanently aggravated by his service-connected right knee disability, and, if so identify the baseline level of severity prior to aggravation and the increased level of disability after aggravation occurred.

The examiner should fully describe the functional and occupational effects of the Veteran's right knee and back disabilities, to include whether those disabilities associated with service or service-connected disability render the Veteran unable to obtain or maintain gainful employment without regard to his age or non-service-connected disabilities. 

The examiner must explain the rationale for all opinions provided.

5.  When the notice and development requested above has been completed, the case should be readjudicated, to include consideration of TDIU.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case, and afforded the opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


